      Case 1:19-cv-04452-ALC-RWL Document 74 Filed 10/27/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 PATRICK HUFFORD and JOHN WISBISKI,
 individually and on behalf of all others similarly
 situated,
                                                       Civil Action No. 19-cv-04452-ALC-RWL
                                Plaintiffs,

        v.

 MAXIM INC.,

                                Defendant.


      DECLARATION OF PHILIP L. FRAIETTA IN SUPPORT OF PLAINTIFFS’
       MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT

I, Philip L. Fraietta, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.      I am a partner at Bursor & Fisher, P.A., counsel of record for Plaintiffs Patrick

Hufford and John Wisbiski (“Plaintiffs”) in this action. I am an attorney at law licensed to

practice in the State of New York, and I am a member of the bar of this Court. I have personal

knowledge of the facts set forth in this declaration and, if called as a witness, I could and would

testify competently thereto.

       2.      I make this declaration in support of Plaintiffs’ motion for final approval of class

action settlement filed herewith.

       3.      Attached hereto as Exhibit A is a true and correct copy of the Parties’ Class

Action Settlement Agreement, and the exhibits attached thereto.

       4.      On May 15, 2019, Luther Huguelet filed a putative class action on behalf of

Maxim subscribers alleging violations of the Michigan Preservation of Personal Privacy Act,

M.C.L. §§ 445.1711, et seq. (the “PPPA”). (Dkt. 1).
       Case 1:19-cv-04452-ALC-RWL Document 74 Filed 10/27/20 Page 2 of 7




       5.      In response to the complaint, on August 23, 2019, Defendant filed an Answer

denying the allegations generally and raising 13 affirmative defenses. (Dkt. 21).

       6.      That same day, Defendant also filed a letter requesting a pre-motion conference

on an anticipated motion for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c). (Dkt.

22).

       7.      On August 28, 2019, Mr. Huguelet filed a response to Defendant’s letter. (Dkt.

25).

       8.      On September 18, 2019, the Parties conducted a discovery planning conference

pursuant to Fed. R. Civ. P. 26(f).

       9.      On September 24, 2019, the Parties filed a Joint Case Management Statement.

(Dkt. 28).

       10.     On October 1, 2019, the Court held an Initial Case Management Conference.

       11.     On October 8, 2019, Mr. Huguelet filed a letter-motion for leave to file an

amended complaint to add Plaintiffs Hufford and Wisbiski as named plaintiffs in this case. (Dkt.

36).

       12.     On October 18, 2019, Defendant filed a letter brief in opposition to Mr.

Huguelet’s letter-motion to amend. (Dkt. 42).

       13.     On October 24, 2019, the Court granted Mr. Huguelet’s letter-motion for leave to

file an amended complaint. (Dkt. 43).

       14.     On October 25, 2019, the Court denied Defendant’s request for a pre-motion

conference concerning its anticipated motion for judgment on the pleadings without prejudice, in

light of the order granting leave to amend. (Dkt. 44).

       15.     On October 30, 2019, Plaintiffs filed a First Amended Complaint removing Mr.




                                                2
      Case 1:19-cv-04452-ALC-RWL Document 74 Filed 10/27/20 Page 3 of 7




Huguelet as a Class Representative in this case. (Dkt. 45).

       16.     On November 13, 2019, Defendant filed an Answer to Plaintiffs’ First Amended

Complaint denying the allegations generally and raising 13 affirmative defenses. (Dkt. 48).

       17.     On November 19, 2019, Plaintiffs served their First Set of Request for Production

of Documents and their First Set of Interrogatories.

       18.     On December 13, 2019, the Parties exchanged their initial disclosures pursuant to

Fed. R. Civ. P. 26(a)(1).

       19.     On December 20, 2019, Defendant served its First Set of Request for Production

of Documents and its First Set of Interrogatories.

       20.     On January 21, 2020, Plaintiffs served Objections and Responses to Defendant’s

First Set of Request for Production of Documents and First Set of Interrogatories.

       21.     From the outset of the case, the Parties engaged in direct communication, and as

part of their obligation under Fed. R. Civ. P. 26, discussed the prospect of resolution.

       22.     To that end, on January 9, 2020, counsel for the Parties met in-person for

approximately 1 hour to discuss potential resolution. During the meeting, counsel for the Parties

exchanged informal discovery, including on issues such as the size and scope of the putative

class, and details of Plaintiffs’ subscription histories. While counsel engaged in good faith

negotiations, which at all times were at arms’-length, they failed to reach an agreement that day.

However, the Parties agreed that further negotiations would be beneficial, and agreed to continue

their negotiations over the coming weeks.

       23.     As part of their continued settlement negotiations, the Parties exchanged further

informal discovery, including on issues such as the size and scope of the putative class.

       24.     Given that the information exchanged would have been the same information




                                                 3
      Case 1:19-cv-04452-ALC-RWL Document 74 Filed 10/27/20 Page 4 of 7




produced in formal discovery related to issues of class certification and summary judgment, the

Parties had sufficient information to assess the strengths and weaknesses of the claims and

defenses.

       25.     Over the next few weeks, the Parties engaged in settlement negotiations and on

February 18, 2020, after making substantial progress in those negotiations, filed a joint letter-

motion requesting a 30-day stay of discovery to focus their efforts on settlement discussions.

(Dkt. 56). The Court granted that request the same day. (Dkt. 57).

       26.     On March 22, 2020, after engaging in continued negotiations, the Parties reached

agreement on all material terms of a class action settlement and executed a term sheet.

       27.     The next day, the Parties filed a joint letter to inform the Court that they had

reached agreement on all material terms.

       28.     The resulting $228,165 Proposed Settlement secures excellent relief for the

Settlement Class. Based on Maxim’s records the Settlement Class includes approximately 2,111

persons with a Michigan street address who subscribed directly to Maxim for receipt of a Maxim

magazine to be delivered to a Michigan street address between May 15, 2016 and July 30, 2016.

With a $228,165 non-reversionary Settlement Fund, each Class Member who does not exclude

him or herself from the Settlement should receive a pro rata cash payment of approximately $53.

       29.     My firm, Bursor & Fisher, P.A., has significant experience in litigating class

actions of similar size, scope, and complexity to the instant action. (See Firm Resume of Bursor

& Fisher, P.A., a true and accurate copy of which is attached hereto as Exhibit B). My firm

regularly engages in major complex litigation involving consumer privacy, including recent

PPPA cases such as Taylor v. Trusted Media Brands, Inc., No. 16-cv-01812 (S.D.N.Y.);

Edwards v. Hearst Communications, Inc., No. 15-cv-09279 (S.D.N.Y.); Moeller v. Advance




                                                 4
      Case 1:19-cv-04452-ALC-RWL Document 74 Filed 10/27/20 Page 5 of 7




Magazine Publishers, Inc. d/b/a Condé Nast, No. 15-cv-05671 (S.D.N.Y.); Ruppel v. Consumers

Union of United States, Inc., No. 16-cv-02444, (S.D.N.Y.); and Moeller v. American Media, Inc.,

No. 16-cv-11367 (E.D. Mich.) and, has the resources necessary to conduct litigation of this

nature, and has frequently been appointed lead class counsel by courts throughout the country.

My firm has also been recognized by courts across the country for its expertise. See Ex. B; see

also Ebin v. Kangadis Food Inc., 297 F.R.D. 561, 566 (S.D.N.Y. Feb. 25, 2014) (“Bursor &

Fisher, P.A., are class action lawyers who have experience litigating consumer claims. … The

firm has been appointed class counsel in dozens of cases in both federal and state courts, and has

won multi-million dollar verdicts or recoveries in five class action jury trials since 2008.”); In re

Michaels Stores Pin Pad Litigation, Civil Action No. 11-cv-03350, Dkt. 22 (N.D. Ill. June 8,

2011) (appointing Bursor & Fisher class counsel to represent a putative nationwide class of

consumers who made in-store purchases at Michaels using a debit or credit card and had their

private financial information stolen as a result).

       30.     My co-counsel, Hedin Hall LLP, also has significant experience in litigating class

actions of similar size, scope, and complexity to the instant action. (See Firm Resume of Hedin

Hall LLP, a true and accurate copy of which is attached hereto as Exhibit C). The firm has been

appointed class counsel by courts throughout the country, including in consumer protection class

actions. See Luczak v. Nat'l Beverage Corp., 2018 WL 9847842, at *2 (S.D. Fla. Oct. 12, 2018)

(“Hedin Hall LLP has extensive experience in class actions[.]”); Groover v. Prisoner

Transportation Servs., LLC, 2019 WL 3974143, at *2 (S.D. Fla. Aug. 22, 2019) (“Counsel [at

Hedin Hall LLP] provided excellent and thorough representation in a case that was exceptionally

time-consuming.”).

       31.     The Parties agreed to the terms of the Settlement through experienced counsel




                                                     5
      Case 1:19-cv-04452-ALC-RWL Document 74 Filed 10/27/20 Page 6 of 7




who possessed all the information necessary to evaluate the case, determine all the contours of

the proposed class, and reach a fair and reasonable compromise after negotiating the terms of the

Settlement at arm’s-length.

       32.     Plaintiffs and Class Counsel recognize that despite our belief in the strength of

Plaintiffs’ claims, and Plaintiffs’ and the Class’s ability to ultimately each secure a $5,000

statutory award under the PPPA, the expense, duration, and complexity of protracted litigation

would be substantial and the outcome uncertain.

       33.     Plaintiffs and Class Counsel are also mindful that absent a settlement, the success

of Maxim’s various defenses in this case could deprive the Plaintiffs and the Settlement Class

Members of any potential relief whatsoever. Maxim is represented by highly experienced

attorneys who have made clear that absent a settlement, they were prepared to continue their

vigorous defense of this case. Plaintiff and Class Counsel are also aware that Maxim would

continue to challenge liability, as well as assert a number of defenses. Maxim had indicated that

it would continue to assert numerous defenses on the merits. More specifically, Plaintiffs are

aware that Maxim would continue to assert that the PPPA does not prohibit the disclosure of the

magazine subscriptions information at issue (because the third-party recipients of the disclosures

are Maxim’s agents), that Maxim also provided appropriate notice of its practices, and that the

PPPA does not apply to subscriptions that were not sold by Maxim “at retail,” as is required to

come under the scope of the statute. Plaintiffs and Class Counsel are also aware that Defendant

would oppose class certification vigorously, and that Defendant would prepare a competent

defense at trial. Looking beyond trial, Plaintiffs are also keenly aware that Defendant could

appeal the merits of any adverse decision, and that in light of the statutory damages in play it

would argue – in both the trial and appellate courts – for a reduction of damages based on due




                                                  6
      Case 1:19-cv-04452-ALC-RWL Document 74 Filed 10/27/20 Page 7 of 7




process concerns.

       34.     Plaintiffs and Class Counsel believe that the relief provided by the settlement

weighs heavily in favor of a finding that the settlement is fair, reasonable, and adequate, and well

within the range of approval.

       35.     On August 13, 2020, the Court granted Plaintiffs’ Motion for Preliminary

Approval. See Dkt. 66.

       36.     Since the Court granted preliminary approval, Plaintiff has worked with the

Settlement Administrator, JND Legal Administration (“JND”), to carry out the Court-ordered

notice plan. As detailed in the accompanying Declaration of Jennifer M. Keough, of JND, the

Court-ordered notice plan has been carried out in its entirety.

       37.     Attached hereto as Exhibit D is a true and correct copy of the transcript from the

January 31, 2018 Fairness Hearing in Taylor v. Trusted Media Brands, Inc., Case No. 16-cv-

01812-KMK (S.D.N.Y.).

       I declare under penalty of perjury that the above and foregoing is true and accurate.

Executed this 27th day of October 2020 at Yorktown Heights, New York.

                                                      /s Philip L. Fraietta
                                                         Philip L. Fraietta




                                                 7
